Citation Nr: 1116572	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-28 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to October 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claim.

The Veteran testified before the undersigned Veterans Law Judge at an October 2009 hearing conducted via videoconference.  A transcript of the hearing is of record.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Furthermore, on remand, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record discloses a need for further development prior to further appellate review.  In this regard, there is of record a VA audiological examination dated in October 2009 by M.G., Au.D., CCC-A, in conjunction with the Veteran's treatment for his bilateral hearing loss disability.  However, the results of the audiological examination are unclear.  Specifically, the audiological examination shows different values as to the Maryland CNC word list speech recognition score percentage in each ear, and the Board is unable to determine the appropriate value.  There is no report associated with the examination explaining the findings.  The Board observes that the October 2009 audiological evaluation is clearly relevant to the Veteran's claim as it pertains to the severity of his bilateral hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 2011 WL 13796 (2010) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

This case presents certain medical questions which cannot be answered by the Board, specifically concerning the results of the October 2009 VA audiological examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions must be addressed by an appropriately qualified specialist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.   The RO should refer the case to M.G., Au.D., CCC-A,  if possible, who conducted the October 2009 VA audiological examination at the VA Nebraska-Western Iowa Healthcare Systems Audiology division for a supplemental opinion.  If M.G. is unavailable, or unable to render the opinion as requested, the audiological examination should be referred to an appropriate specialist for a supplemental opinion.     

The examining audiologist should discuss the results of the October 2009 audiological evaluation.  In particular, the examiner should specifically note the measured puretone threshold values and the Maryland CNC word list speech recognition score percentage in each ear.
If the examining audiologist is unable to provide the opinion as requested, the Veteran should be afforded a new VA examination to ass the current severity of his service-connected hearing loss disability.    

2.  Then, the RO should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

